Citation Nr: 0401428	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  00-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dementia, to 
include loss of concentration, poor word recognition and 
irritability, due to exposure to carbon monoxide poisoning.

2.  Entitlement to service connection for loss of taste due 
to exposure to carbon monoxide poisoning.

3.  Entitlement to service connection for stomach disorders 
due to exposure to carbon monoxide poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, among other things, denied 
entitlement to service connection for the residuals of carbon 
monoxide asphyxiation.  The Board first considered this issue 
in October 2001 and determined that additional development 
was required as well as compliance with the duty to notify 
and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The RO performed all requested 
development and in April 2003 granted entitlement to service 
connection for anosmia secondary to exposure to carbon 
monoxide poisoning.  In its April 2003 supplemental statement 
of the case, the RO recharacterized the issues remaining on 
appeal as set out on the title page of this decision and this 
matter is now returned to the Board for further appellate 
consideration.

A review of the record reveals that the issues remaining on 
appeal must be remanded to the RO through the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part. 


REMAND

The evidence of record shows that the RO sent the veteran 
notice of his rights and responsibilities under the VCAA in a 
letter date in January 2002.  The RO then obtained private 
and VA treatment records on the veteran's behalf and 
associated those records with the veteran's claims folder.  
The RO also scheduled the veteran for a number of physical 
examinations and the VA examination reports prepared as a 
result of those examinations were also associated with the 
veteran's claims folder.  Based on that evidence and the 
evidence already of record, the RO granted entitlement to 
service connection for the veteran's loss of smell as being a 
result of his exposure to carbon monoxide poisoning during 
service.  In April 2003, however, the RO continued the denial 
of the issues here on appeal and prepared a supplemental 
statement of the case outlining the newly obtained evidence 
and the reasons for continuing the denial of the issues 
recharacterized as entitlement to service connection for 
dementia, to include loss of concentration, poor word 
recognition and irritability, loss of taste, and stomach 
disorders, all as due to exposure to carbon monoxide 
poisoning.

Subsequent to the issuance of the April 2003 supplemental 
statement of the case, the RO obtained additional VA mental 
health treatment records, an October 2003 VA psychiatric 
examination report, private treatment records from the 
veteran's urologist, and additional VA treatment records 
reflecting gastro-intestinal testing.  Some of these records 
were obtained in conjunction with the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder and appear to have no bearing on the issues here on 
appeal.  Some of the records, however, make reference to the 
veteran's exposure to carbon monoxide poisoning and show 
treatment for disorders under consideration on appeal.  
Unfortunately, these records were associated with the 
veteran's claims folder without a waiver of review by the 
agency of original jurisdiction and the RO has not issued a 
supplemental statement of the case reflecting review of the 
newly obtained evidence.


It is noted at this juncture that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
invalidated several provisions of the VCAA implementing 
regulations as contrary to the actual VCAA.  For example, in 
Disabled  American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. Section 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. Section 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver of that review.  As a consequence, the Federal Circuit 
found that appellants were not being afforded their "one 
review on appeal to the Secretary."  Thus, given the 
evidence of record and considering the procedural outline as 
set forth in the VCAA and in recent opinions of the Federal 
Circuit in conjunction with the claims folder, the Board 
finds that it has no alternative but to remand this matter to 
the RO to ensure that all evidence of record is properly 
considered by the RO prior to the Board's final appellate 
consideration.

Therefore, this matter is REMANDED for the following action:

The RO must review the claims folder and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. Sections 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  All new evidence and/or 
arguments must be associated with the 
claims folder and considered by the RO 
unless the veteran submits a waiver of 
such a review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




